 


110 HR 460 IH: Crack-Cocaine Equitable Sentencing Act of 2007
U.S. House of Representatives
2007-01-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 460 
IN THE HOUSE OF REPRESENTATIVES 
 
January 12, 2007 
Mr. Rangel introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend the Controlled Substances Act and the Controlled Substances Import and Export Act to eliminate certain mandatory minimum penalties relating to crack cocaine offenses. 
 
 
1.Short titleThis Act may be cited as the Crack-Cocaine Equitable Sentencing Act of 2007. 
2.Treating crack and other forms of cocaine the same for trafficking penalties 
(a)Treating 50 grams of crack the same as 50 grams of other forms of cocaineSection 401(b)(1)(A) of the Controlled Substances Act (21 U.S.C. 841(b)(1)(A)) is amended by striking clause (iii). 
(b)Treating 5 grams of crack the same as 5 grams of other forms of cocaineSection 401(b)(1)(B) of the Controlled Substances Act (21 U.S.C. 841(b)(1)(B)) is amended by striking clause (iii). 
3.Treating the possession of crack the same as the possession of other forms of cocaineSection 404(a) of the Controlled Substances Act (21 U.S.C. 844(a)) is amended by striking the sentence that begins Notwithstanding the preceding sentence. 
4.Treating the importation of crack the same as the importation of other forms of cocaine 
(a)Treating 50 grams of crack the same as 50 grams of other forms of cocaineSection 1010(b)(1) of the Controlled Substances Import and Export Act (21 U.S.C. 960(b)(1)) is amended by striking out subparagraph (C). 
(b)Treating 5 grams of crack the same as 5 grams of other forms of cocaineSection 1010(b)(2) of the Controlled Substances Import and Export Act (21 U.S.C. 960(b)(2)) is amended by striking out subparagraph (C). 
5.Sentencing commission to amend guidelinesAs soon as practicable after the date of the enactment of this Act, the United States Sentencing Commission shall promulgate such amendments to the Sentencing Guidelines as are necessary to conform those Guidelines to the amendments made by this Act. 
 
